Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Proper antecedent basis is not provided in the spec for the terms “part”  and “rack”.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 21, 39, and 40 recite the limitation "the part" in line 6 of all three claims .  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if said limitation refers to the “first part”, “second part”, or both the “first part” and “second part”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 21-24, 26, 27, 33, 35, 36, and 38 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hand (US Patent 6,701,553).
Regarding Claim 21, Hand discloses a surgical table (10) comprising: 
a first column (18); 
a second column (16); 
a first part (90) coupled to the first column; 
a second part (74) coupled to the second column; 
a first patient support (162)  coupled to first ends of the part; and 
a second patient support (250)  coupled to second ends of the parts, such that the second patient support is spaced apart from the first patient support along the parts (see Figs. 3 and 23).
Regarding Claim 22, Hand discloses wherein the first column extends vertically along a longitudinal axis, the first part being configured to rotate relative to the first column to rotate a first end of the first patient support  (via 92) relative to the first column between a first orientation in which the first end of the first patient support extends perpendicular to the longitudinal axis (see Fig. 2) and a second orientation in which the first end of the first patient support extends at an acute angle relative to the longitudinal axis (see Fig. 13 and Col 7, Lines 14-17 and Col. 7-8, Lines 62-2).
Regarding Claim 23, Hand discloses wherein: the first column extends vertically along a first longitudinal axis, the first part being configured to rotate relative to the first column to rotate a first end of the first 3Inventor: Roger P. Jackson(1502-1852 CON) patient support relative to the first column (via 92) between a first orientation in which the first end of the first patient support extends perpendicular to the first longitudinal axis and a second orientation in which the first end of the first patient support extends at an acute angle relative to the first longitudinal axis (see Fig. 14 and Col 7-8, Lines 62-2); and
 the second column extends vertically along a second longitudinal axis, the second part being configured to rotate relative to the second column to rotate an opposite second end of the first patient support relative to the second column (via 72) between a first configuration in which the second end of the second patient support extends perpendicular to the second longitudinal axis and a second configuration in which the second end of the second patient support extends at an acute angle relative to the second longitudinal axis (see Fig. 13 and Col. 7-8, Lines 62-2).
Regarding Claim 24, Hand discloses wherein the table extends along a longitudinal axis from the first column to the second column, the parts each being configured to rotate relative to the columns to rotate the patient supports relative to the columns about the longitudinal axis (see Fig. 3).
Regarding Claim 26, Hand discloses wherein the first patient support is a fixed distance apart from the second patient support as the patient supports rotate relative to the columns about the longitudinal axis (spaced by parts 74 and 90).
Regarding Claim 27, Hand discloses wherein the first part comprises a motor (132) having a motor shaft (92), the first part comprising a rack (134) coupled to the motor shaft, first ends of the patient supports being coupled to the rack (via 94), the motor being 4configured to rotate the rack relative to the columns about the longitudinal axis to rotate the patient supports relative to the columns about the longitudinal axis (gear mechanism 134 is configured to rotate).
Regarding Claim 33, Hand discloses wherein the first patient support comprises a first frame section (262), a second frame section (264) and a hinge assembly (268) positioned between the frame sections, the first frame section being rotatable relative to the second frame section about the hinge assembly (see Fig. 13).
Regarding Claim 35, Hand discloses wherein the columns each include a first segment and a second segment movably positioned in the first segment, the parts being coupled to the second segments (both columns 16 and 18 are telescopic, see Figs. 3[Wingdings font/0xE0]4).
Regarding Claim 36, Hand discloses a non- telescoping support (12) having a first end fixed to the first column and an opposite second end fixed to the second column.
Regarding Claim 38, Hand discloses wherein bottom ends of the columns each include a plurality of casters (22).

Allowable Subject Matter
Claims 39 and 40 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claims 25, 28-32, 34, and 37 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Independent claims 39 and 40 provide structure not disclosed by the prior art of record.  Hand (US Patent 6,701,553) was determined to be the closest prior art of record.  Hand does not disclose, e.g., a hinge assembly as required by claims 39 and 40 (also present within objected claim 34).  Further modifying Hand with the claimed hinge assembly even if present within the prior art would likely render Hand inoperable for its intended use as Hand already has a complex actuator-hinge structure as noted in Fig. 13.  Modifying this hinge structure with a hinge assembly as claimed would likely require changes to the support structures and/or deletion of other structures.  This would amount to impermissible hindsight.
Claim 25 requires the two patient supports to be parallel as the patient supports rotate relative to the columns.  Hand has a “flexible material” 416 included in second patient support 250 and the claimed requirement cannot be disclosed as the second support sags as a result of gravity acting on the “flexible material” (see Fig. 23).  It appears the Hand requires this flexible structure to always be present, therefore an obviousness rejection cannot be made.
Claims 28-32 require specific structure not disclosed or suggested by the prior art of record.  
Claim 37 requires a cable drive tensioning two sections of the second patient support in a coplanar relationship.  As stated in the reasons for indicating allowability of claim 25, Hand’s requirement of a “flexible material” 416 precludes the claimed structure from being added to Hand’s invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J KURILLA whose telephone number is (571)270-7294. The examiner can normally be reached Monday-Thursday 7AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J KURILLA/             Primary Examiner, Art Unit 3619